J-S84018-16
                                   2017 Pa. Super. 99

GEORGE E. MICHAEL                                 IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                       v.

JUDITH STOCK


JUDITH STOCK

                       v.

COMMONWEALTH LAND TITLE
INSURANCE COMPANY AND
EDWARD J. MORRIS, ESQUIRE


GEORGE E. MICHAEL

                       v.

TOHICKON ABSTRACT COMPANY


APPEAL OF: JUDITH STOCK

                                                      No. 1229 EDA 2016


                  Appeal from the Order Entered April 17, 2013
                 In the Court of Common Pleas of Bucks County
                    Civil Division at No(s): 2007-10687-19-1

BEFORE: OLSON, J., SOLANO, J., and FITZGERALD, J.*

OPINION BY SOLANO, J.:                                 FILED APRIL 11, 2017

        Appellant Judith Stock appeals from the order denying her motion for

partial summary judgment and granting a cross-motion for summary

judgment by Appellee Commonwealth Land Title Insurance Company (“Land
____________________________________________

*
    Former Justice specially assigned to the Superior Court.
J-S84018-16


Title”). For the reasons that follow, we vacate the trial court’s order and

remand for further proceedings.

       This case arose out of a failed real estate transaction. Stock attempted

to sell to George Michael property in the Borough of Bristol, Bucks County,

that was comprised of two lots (A and B). Stock and Michael initially believed

that Stock held title to both lots, but, in fact, she did not hold title to Lot B.

When Michael discovered the title problem, he withdrew from the transaction

and sued Stock, seeking compensation for money he spent in reliance on the

contract of sale. Stock then filed a third-party complaint against Land Title,

which had issued her a title insurance policy and provided other services

when she purportedly purchased Lots A and B. Stock and Land Title filed

cross-motions for summary judgment. Stock now appeals the trial court’s

order denying her motion and granting that of Land Title.

       The property at issue is located at 4 Mill Street in Bristol, and is

currently identified for tax purposes as Bucks County Tax Map Parcel

Number 4-18-28. Trial Ct. Op., 4/22/13, at 1.1 The trial court explained:

       [T]he subject property is comprised of two parcels. The first
       parcel (“Lot A”) contains a three-story building and a free-
       standing, one-story garage. The three-story building has been
       operated as a hotel and restaurant. The title of Lot A is
       marketable. Daniel T. Pezzola, Jr., Alfred T. and Elaine G.
____________________________________________

1
  The trial court issued an opinion on April 22, 2013, explaining its rulings on
several motions for summary judgment, including the two at issue in this
appeal. On May 25, 2016, the trial court issued another opinion, in response
to Stock’s Pa.R.A.P. 1925(b) statement.


                                           -2-
J-S84018-16


       Pezzola, and Daniel D. and Janet Pezzola (collectively “Pezzolas”)
       held title to Lot A until they conveyed it to Stock in 1999.

       The history of the second lot (“Lot B”) is as follows: The Borough
       of Bristol transferred Lot B, in fee, to the Pezzolas by deed dated
       May 9, 1994. Lot B was a portion of the larger Tax Map Parcel
       Number 4-18-29 that the Borough of Bristol owned. The
       transaction severed Lot B from Parcel Number 4-18-29. On
       January 23, 1995, the Bucks County Board of Assessment
       updated its tax map parcel records to reflect that Lot B merged
       with Lot A, and both collectively became known as Bucks County
       Tax Map Parcel Number 4-18-28. However, the metes and
       bounds descriptions contained in the deeds to Lot A and B were
       not updated to reflect this merger. Lot B is unimproved.[2]

Id. at 2-3. Thus, as of 1999, the Pezzolas owned both Lots A and B. They

had acquired Lot A through a series of transfers, the last of which were

recorded in deeds dated 1991 and 1998. They acquired Lot B in 1994, but

the deeds for the two properties were not formally merged at that time. Trial

Ct. Op., 5/25/16, at 10.

       On February 26, 1999, the Pezzolas entered into an Agreement to sell

to Stock “the hotel liquor business located on 4 Mill Street, Borough of

Bristol, Bucks County, Pennsylvania . . . .” Second Am. Third-Party Compl.,

Ex. A ¶ 1.3 The Agreement provided, “[s]eller further agrees to sell and the

____________________________________________

2
  Although Lot B is substantially unimproved, the parties agree that a small
portion of a concrete deck and sidewalk servicing the hotel and restaurant is
located on that parcel. See Appellee’s Brief at 5.
3
  The Agreement recited that the sellers (under the name “DDA, Inc.”)
operated a business (referenced in the Agreement as the “hotel liquor
business”) at 4 Mill Street that held a hotel liquor license and was called
“Bristol House.” It also recited that the real estate at 4 Mill Street was held
by the Pezzolas and said that Stock and her husband (now deceased)
(Footnote Continued Next Page)

                                           -3-
J-S84018-16


Buyer agrees to purchase all real estate located and connected to the

aforesaid property . . . .” Id ¶ 3.4 The Pezzolas agreed to convey title to the

property that was “good and marketable and such as will be insured at

regular rates by any title company recognized in the Commonwealth of

Pennsylvania.” Id. ¶ 14. Stock agreed to “immediately, upon execution of

this Agreement, order the necessary title insurance search” and to “pay for

the title insurance, title search and title certificate.” Id. ¶ 18.

      Stock alleges that she then entered into a contract under which Land

Title agreed to provide “real estate transactional services” — including title

searches and the drafting and filing of a deed — for her purchase of the

property, and to issue a policy insuring title to the property. Second Am.

Third-Party Joinder and Compl. ¶¶ 5-6, 8, 53. On May 3, 1999, Stock

obtained a Title Insurance Commitment from Land Title. Trial Ct. Op.,

4/22/13, at 3. The Commitment stated:

      SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE
      EXCEPTIONS FROM COVERAGE CONTAINED IN SCHEDULE B
      AND THE CONDITIONS AND STIPULATIONS, COMMONWEALTH
      LAND TITLE INSURANCE COMPANY . . . insures, as of Date of
      Policy shown in Schedule A, against loss or damage, not
                       _______________________
(Footnote Continued)

desired to buy the business, “together with the real estate situate at 4 Mill
Street.” Agreement, pp. 1-2.
4
  The contract stated that the real estate was “more particularly described in
Exhibit ‘B’ attached hereto and made a part hereof.” This Exhibit B is not in
the record, and it appears that no party has been able to locate it. As
discussed in the text, however, both Stock and the Pezzolas agree that the
intent of the 1999 transaction was to convey both Lots A and B.


                                            -4-
J-S84018-16


      exceeding the Amount of Insurance stated in Schedule A,
      sustained or incurred by the insured by reason of:

      1. Title to the estate or interest described in Schedule A being
         vested other than as stated therein;

      2. Any defect in or lien or encumbrance on the title;

      3. Unmarketability of the title;

      4. Lack of a right of access to and from the land.

Id. at 12.

      Schedule A of the Commitment provided, in relevant part:

      The land referred to in this Commitment is described below and
      in Schedule C attached hereto and made a part hereof.

      Note For Information Only:
      The land referred to in this Commitment is commonly known as:

      4 Mill Street
      Bristol Borough
      Bucks County, Pennsylvania.

Trial Ct. Op., 4/22/13, at 12, quoting Title Insurance Commitment, Sched.

A. Schedule C contained the following description:

      ALL THAT certain messuage, restaurant, Hotel Property, Store
      and other buildings, and Lot of land, situate in the First Ward of
      the Borough of Bristol, in the County of Bucks and State of
      Pennsylvania, bounded and described according to a survey
      thereon made by John P. Taylor C.E., on February 15, 1928 as
      follows, to wit:

      BEGINNING at a point in the Southwest side of Mill Street, at a
      corner of land now or late of Lewis J. Bevan, thence along the
      said side of Mill Street, South 52 degrees 35 minutes East 96.60
      feet to an angle, thence still along the same, South 40 degrees
      19 minutes 35 seconds East 27.83 feet more or less to a stone
      set for a corner in land now or late of the Delaware Division
      Canal Company of late the Canal Basin, thence following the line
      of what was formerly the line of the said Canal Basin and now


                                     -5-
J-S84018-16


       land of the said Canal Company in a circular direction the
       following courses and distances: South 53 degrees 02 minutes
       West 31.60 feet to an angle, thence South 54 degrees West
       34.40 feet to an angle; thence South 66 degrees 59 minutes
       West 132.00 feet to a corner in the said Canal Basin, thence
       along the Canal Basin, North 46 degrees 16 minutes West 43.10
       feet to a corner in land now or late of Lewis J. Bevan, thence
       along same North 37 degrees 59 minutes East 180.40 feet to the
       place of beginning.

       BEING LOT NUMBER 4 on said Plan[5]

       COUNTY PARCEL NUMBER 4-18-28.

Title Insurance Commitment, Sched. C. It is undisputed that the metes and

bounds set forth in Schedule C describe only Lot A. Trial Ct. Op., 4/22/13, at

3. In fact, the description of the property in the Commitment, including the

metes and bounds and the lot number and County Parcel Number

references, is the same as that in a 1991 deed by which the Pezzolas

obtained title to the property at 4 Mill Street — at a time when that property

did not yet include Lot B.6           Stock claims that when she received that

description in Schedule C, she did not know that it encompassed only Lot A.

       On June 21, 1999, Stock received a deed conveying the property from

the Pezzolas to Stock. Stock alleges that Land Title was responsible or

____________________________________________

5
  Neither the parties nor the trial court address the reference to “said Plan”
or direct us to the location of this plan in the record, and we have been
unable to determine with confidence whether the plan is in the record.
6
  The 1991 deed (9/19/91 deed from Bethels to Pezzolas) refers to “Bucks
County Uniform Parcel Identifier: Tax Parcel Number 4-18-28,” while the
Commitment refers to “County Parcel Number 4-18-28.” There is no
substantive difference between the two descriptions.


                                           -6-
J-S84018-16


shared responsibility for preparing that deed. Second Am. Third-Party

Compl. ¶ 8. The deed contained the same metes and bounds description, lot

number, and parcel number as that in the Title Insurance Commitment. Trial

Ct. Op., 4/22/13, at 3; Plaintiff’s Compl. Ex. C (1999 deed). Stock claims

that she did not know that this description included only Lot A.

       After the closing of the transaction between Stock and the Pezzolas,

Land Title issued a Title Policy to Stock. The Policy7 insures against “[t]itle to

the estate or interest described in Schedule A being vested other than as

stated therein.” Owner’s Policy of Title Insurance, p. 1. Schedule A to the

Policy is a description of the property that is identical to Schedule C of the

Title Commitment, and, like the Commitment, it covers “ALL THAT certain

messuage, restaurant, Hotel Property, Store and other buildings, and Lot of

land” described by a metes and bounds recitation that encompasses only Lot

A. With some circularity, the policy defines the term “land” as —

       the land described or referred to in Schedule A, and
       improvements affixed thereto which by law constitute real
       property. The term “land” does not include any property beyond
       the lines of the area described or referred to in Schedule A . . . .
____________________________________________

7
  The parties agree that a Title Policy was issued, but they have been able to
locate only the schedules to that policy. Appellant’s Brief at 6-7; Appellee’s
Brief at 6. For purposes of this litigation, Land Title provided an exemplar of
the Title Policy, including the “policy jacket” and schedules it claims were
actually issued to Stock. Appellee’s Brief at 6. Both Stock and Land Title rely
upon the definition of “land” in the policy exemplar provided by Land Title.
Appellant’s Brief at 13; Appellee’s Brief at 19. We accept the parties’ joint
reliance on this provision as a stipulation that the policy contained that
definition.


                                           -7-
J-S84018-16


Trial Ct. Op., 4/22/13, at 13 (quoting policy). Schedule B to the policy lists

exceptions to coverage, including a “survey exception” that applies to

“[u]nrecorded easements, discrepancies or conflicts in boundary lines,

shortages in area and encroachments which an accurate and complete

survey would disclose.” Appellant’s Brief at 22; Appellee’s Brief at 34

(quoting policy).

      On August 1, 2006, Stock and Michael entered into an agreement

whereby Stock would sell to Michael “all that certain tract or parcel of land,

including any buildings and other improvements located thereon, being Tax

map Parcel No. 4-18-028,” for $2.2 million. Agreement of Sale ¶¶ 1-2. At

that time, Stock and Michael believed that both Lots A and B were included

in the property to be conveyed. Michael paid Stock $120,000 in deposits and

incurred   additional   expenses   to    obtain   approvals   for   his   planned

development of the property. Trial Ct. Op., 4/22/13, at 3-4.

      Prior to the closing, on March 27, 2007, Michael advised Stock that the

1999 deed had not transferred Lot B to Stock. Stock contacted Land Title,

and a Land Title employee suggested that Stock cure the defect in title

through a Deed of Confirmation. However, on June 8, 2007, Michael

informed Stock that the Deed of Confirmation would not cure the defect. On

September 17, 2007, Stock provided Land Title with a written notice of a

claim under the Title Insurance Policy. On September 25, 2007, Michael

withdrew from the sale due to the lack of clear title. On October 5, 2007,


                                        -8-
J-S84018-16


Land Title denied Stock’s insurance claim. Trial Ct. Op., 4/22/13, at 4. In

February 2008, the Pezzolas executed a Deed of Confirmation that stated

that their 1999 deed was intended to convey both Lots A and B to Stock.

Id.8

       On December 20, 2007, Michael sued Stock, seeking the return of his

$120,000 deposit and repayment of expenses he incurred in reliance on the

Agreement of Sale. Stock then filed a third-party complaint against Land

Title and Edward J. Morris, Esquire, who represented her in the 1999

purchase of the property from the Pezzolas. With respect to Land Title,

Stock’s pleading (as amended) asserted the following claims: breach of the

Insurance Policy and Commitment (Count I); bad faith (Count II); breach of

a contract to provide professional services (Count III); negligence (Count

IV); and indemnification (Count VII).9

       On August 6, 2012, Stock filed a motion for partial summary judgment

against Land Title, seeking entry of judgment in her favor with respect to

Counts I (breach of the Insurance Policy and Commitment) and II (bad
____________________________________________

8
  After receiving the deed of confirmation, Stock learned of an additional title
defect relating to Lot B: a restriction that required the land to be perpetually
maintained as a public park. Trial Ct. Op., 4/22/13, at 4. Because Stock’s
failure to receive any title to Lot B presents a more fundamental title
problem than that relating to restrictions on Lot B’s use, we limit our
discussion in the text to only the failure to convey title.
9
  Stock makes no argument in her appeal regarding Count VII, and any
issues relating to that count therefore are waived. Counts V and VI were
against Morris and are not at issue in this appeal.


                                           -9-
J-S84018-16


faith). On August 30, 2012, Land Title filed a cross-motion for summary

judgment, seeking judgment in its favor with respect to all claims Stock had

brought against it.

       After a hearing on February 6, 2013, the trial court issued an order

dated April 17, 2013, denying Stock’s motion and granting that of Land

Title.10 In an opinion dated April 22, 2013, the trial court explained:

       [Land Title] did not breach the Commitment. [Land Title] did not
       have any obligation to Stock to indemnify or defend her title to
       Lot B because the Commitment insured only Lot A. . . .
       Additionally, Stock cannot recover on her claims for negligence
       and bad faith because [Land Title] had no duty to insure the title
       to Lot B.

Trial Ct. Op., 4/22/13, at 14.

       On April 6, 2016, Stock filed a praecipe to mark her remaining claims

against Morris “settled, discontinued and ended.”11 On April 20, 2016, Stock

filed a notice of appeal from the April 17, 2013 order.

       In this appeal, Stock raises the following twelve issues, as stated in

her brief:

       1. Did the insurance policy issued by Commonwealth Land Title
       Insurance Company . . . cover Lot B as well as Lot A which lots
       combined to form County Parcel Number 4-18-28?

____________________________________________

10
  The trial court also entered summary judgment in favor of Michael and
against Stock in the amount of $120,000.
11
  Michael had also filed a Third Party Complaint against Tohickon Abstract
Company. On August 8, 2012, Michael filed a praecipe to mark the case
against Tohickon as settled, discontinued, and ended. Thus, as of April 6,
2016, when Stock filed her praecipe, there were no outstanding claims.


                                          - 10 -
J-S84018-16


     2. Must the insurance Policy be read as referring to the Bucks
     County Tax Identifier which is also County Parcel Number 4-18-
     28?

     3. Was the filing of a subdivision plan merging Lot B into County
     Parcel 4-18-28 sufficient to satisfy the requirements of the
     Uniform Parcel Identifier Law, 21 P.S. § 331 et seq.?

     4. Did the definition of public records in the Policy give rise to a
     duty on the part of [Land Title] to search the public records and
     discover the subdivision plan merging Lot B into County Parcel
     Number 4-18-28?

     5. Was [Land Title] estopped from denying coverage where the
     incorrect legal description utilized in the Policy and the Deed
     resulted from its own failure to properly search the public
     records?

     6. Was Judith Stock (“Stock”) entitled to Partial Summary
     Judgment on the issue of liability under the Policy?

     7. Was Lot B excluded by the survey exception in the Policy?

     8. Did [Land Title] have a duty to defend the potentially covered
     claims advanced by Plaintiff, George Michael (“Michael”)?

     9. Was [Land Title] entitled to Summary Judgment as to Count II
     of Stock’s Second Amended Joinder Complaint alleging bad faith?

     10. Was Stock entitled to partial summary judgment as to
     liability on her bad faith claims against [Land Title]?

     11. Was [Land Title] entitled to Summary Judgment as to Count
     III of Stock’s Second Amended Joinder Complaint alleging breach
     of professional services contract?

     12. Was [Land Title] entitled to Summary Judgment as to Count
     IV of Stock’s Second Amended Joinder Complaint alleging
     negligence?




                                    - 11 -
J-S84018-16


Appellant’s Brief at 2-4.12

       In reviewing an order granting or denying summary judgment, this

Court applies the following principles:

       Our scope of review of a trial court’s order granting or denying
       summary judgment is plenary, and our standard of review is
       clear: the trial court’s order will be reversed only where it is
       established that the court committed an error of law or abused
       its discretion.

       Summary judgment is appropriate only when the record clearly
       shows that there is no genuine issue of material fact and that
       the moving party is entitled to judgment as a matter of law. The
       reviewing court must view the record in the light most favorable
       to the nonmoving party and resolve all doubts as to the
       existence of a genuine issue of material fact against the moving
       party. Only when the facts are so clear that reasonable minds
       could not differ can a trial court properly enter summary
       judgment.

Shamis v. Moon, 81 A.3d 962, 968-69 (Pa. Super. 2013) (citation omitted).

In light of these principles, we conclude that the trial court erred in granting

summary judgment to Land Title on all of Stock’s claims.




____________________________________________

12
   Land Title argues that Stock waived all issues for appeal because her
Appellate Rule 1925(b) statement, which raised sixteen issues, was not
“concise.” Appellee’s Brief at 15-17. We decline to find waiver on this basis.
See Pa.R.A.P. 1925(b)(4)(iv) (“Where non-redundant, non-frivolous issues
are set forth in an appropriately concise manner, the number of errors raised
will not alone be grounds for finding waiver”); Boehm v. Riversource Life
Ins. Co., 117 A.3d 308, 319 n.3 (Pa. Super.) (declining to find waiver where
Appellant raised 36 claims in Rule 1925(b) statement, but trial court
addressed general issues and case was complex), appeal denied, 126 A.3d
1281 (Pa. 2015).


                                          - 12 -
J-S84018-16


                Counts III and IV (Questions 11 and 12)

      Before addressing Stock’s individual issues, we believe it helpful to

restate the breadth of Stock’s claims. According to Stock’s complaint, she

entered into an Agreement of Sale to buy the hotel and restaurant at 4 Mill

Street from the Pezzolas. The sale included all real estate “situate at 4 Mill

Street” and “located and connected to the aforesaid property.” Agreement at

1-2. Stock was required under the Agreement to obtain title insurance for

the premises, and she alleges she entered into an agreement with Land Title

that not only provided for title insurance, but also for such ancillary “real

estate transactional services” as title searches and, critically, drafting and

filing of the deed to the premises. But Stock claims she did not receive what

she bargained for. Instead, the title search failed to disclose that 4 Mill

Street consisted of two parcels that had not been merged, the deed that she

received gave her title only to Lot A, and the title policy insured her title only

to Lot A — meaning that she did not end up owning all of the real estate

“situate at 4 Mill Street” and “located and connected to the aforesaid

property.” Stock claims that Land Title is responsible for these errors.

      Stock’s claim has its broadest expression in Counts III and IV of her

amended third-party complaint, which allege that because she did not

receive good and marketable title to Lot B, Land Title breached its contract

to provide “real estate transactional services” and was negligent in

performing title searches and providing other services that led to the error.


                                      - 13 -
J-S84018-16


Land Title denies liability under these counts. Although it admits that it acted

as “settlement agent” and “prepared and/or assisted in the preparation and

dissemination of various papers, agreements and contracts related to the

conveyance of the property,” it specifically denies drafting the deed. Answer

¶¶ 6, 8. These denials give rise to material issues of disputed fact that

preclude summary judgment.

       Land Title sought summary judgment on Counts III and IV on the

basis of Paragraph 15(b) of the Title Policy that it issued to Stock.

Paragraph 15(b) states:

       Any claim of loss or damage, whether or not based on
       negligence, and which arises out of the status of the title to the
       estate or interest covered hereby or by an action asserting such
       claim, shall be restricted to this policy.

Owner’s Policy of Title Insurance ¶ 15(b).13 Land Title argued that for

purposes of this provision, Stock’s claims under Counts III and IV should be

treated as arising out of the “status of the title . . . covered” by the Policy

that Land Title issued to Stock, and that any recovery on those claims

therefore must be pursuant to, and restricted by, the terms of that Policy.

But at the same time as it makes this argument, Land Title also contends —

indeed, it insists — that because Stock’s claim relates to title to Lot B, Stock


____________________________________________

13
   Because the parties have been unable to locate the full Policy, Land Title
relies on Paragraph 15(b) as set forth in the exemplar that it filed with its
summary judgment motion. Stock has not claimed that her Policy did not
include this provision.


                                          - 14 -
J-S84018-16


has no viable claim arising “out of the status of the title to the estate or

interest covered” by its Policy because, under Schedule A to the Policy, Land

Title insured title only to Lot A and the Policy therefore does not cover title

to Lot B. If the Policy does not cover the failure to convey good title to Lot B,

then Stock’s claims relating to breaches and negligence with respect to Lot B

cannot fall within the scope of Paragraph 15(b) of the Policy.

      The trial court did not extensively discuss Counts III and IV. It said

merely that Land Title had committed to insure only Lot A and, therefore,

“Stock cannot recover on her claims . . . because [Land Title] had no duty to

insure the title to Lot B.” Tr. Ct. Op., 4/22/13, at 14. That conclusion lost

sight of the full scope of Stock’s claim, which was that Land Title had

undertaken to provide insurance and other services with respect to all of the

land she was buying from the Pezzolas. The trial court’s entry of summary

judgment for Land Title on these counts therefore was error.

                         Count I (Questions 1 to 7)

      Most of the attention in the trial court and on appeal has focused on

the first count in Stock’s amended third-party complaint, which alleges

breach of the Title Insurance Policy and Commitment. Based on the

schedules attached to those documents, which contained metes-and-bounds

descriptions only of Lot A, the trial court held that the Title Insurance Policy

unambiguously covered only Lot A. Stock contends, however, that there are

ambiguities in the property descriptions, particularly as a result of the


                                     - 15 -
J-S84018-16


references in the schedules to “County Parcel Number 4-18-28.” Stock

argues that at the time the Policy was issued, Tax Parcel Number 4-18-28

included both Lots A and B. See Appellant’s Brief at 13-16. Stock also notes

that the Policy’s definition of “land” includes land “described or referred to”

in the schedule describing the insured parcel, and she contends that the

reference to the Tax Parcel Number at least constitutes a “reference” to Lot

B that should be sufficient to bring that lot within the Policy’s coverage. See

id. at 19.

      As our Supreme Court explained in Kvaerner Metals Div. of

Kvaerner U.S., Inc. v. Commercial Union Ins. Co., 908 A.2d 888 (Pa.

2006):

      The interpretation of an insurance policy is a question of law that
      we will review de novo. Our primary goal in interpreting a policy,
      as with interpreting any contract, is to ascertain the parties’
      intentions as manifested by the policy’s terms. “When the
      language of the policy is clear and unambiguous, we must give
      effect to that language.” Alternatively, when a provision in the
      policy is ambiguous, “the policy is to be construed in favor of the
      insured to further the contract’s prime purpose of
      indemnification and against the insurer, as the insurer drafts the
      policy, and controls coverage.”
908 A.2d at 897 (internal citations and brackets omitted). A contract is

ambiguous if “it is fairly susceptible of different constructions and capable of

being understood in more than one sense.” Chester Upland Sch. Dist. v.

Edward J. Meloney, Inc., 901 A.2d 1055, 1060 (Pa. Super. 2006) (citation

omitted). “This question is not to be resolved in a vacuum. Rather,

contractual terms are ambiguous if they are subject to more than one

                                     - 16 -
J-S84018-16


reasonable interpretation when applied to a particular set of facts.” Id.

(citation omitted).

       The trial court rejected Stock’s ambiguity argument, holding that, as a

matter of law, the reference to Parcel Number 4-18-28 did not include Lot B.

See Trial Ct. Op., 4/22/13, at 14. The court based this holding on Section 10

of the Deeds and Conveyancing Law of 1909, 21 P.S. § 10.1, which was

added in 1988 to implement the Uniform Parcel Identifier Law (UPIL).14

Section 10(a) provides:

       In counties adopting a uniform parcel identifier system under
       statutory provisions on parcel identification, all conveyances,
       mortgages or releases or other instruments affecting real estate
       included in the system may be made by reference to the uniform
       parcel identifier of the real estate being conveyed, mortgaged,
       released or otherwise affected as indicated on the recorded
       county tax maps. The first conveyance, mortgage, release or
       other instrument affecting real estate recorded after the
       adoption of an ordinance under the statutory provisions on
       parcel identification shall contain the uniform parcel identifier
       assigned to the parcel or parcels affected by such instrument.
       Thereafter, the first conveyance after a change of size and
       description of real estate represented by a uniform parcel
       identifier shall contain, in addition to the uniform parcel
       identifier assigned to the parcel, or parcels affected by the
       instrument, either:

       (1) A metes and bounds description based on a precise
       survey; or


____________________________________________

14
   The UPIL, Act No. 1988-1, P.L. 1 (Jan. 15, 1988), 21 P.S. §§ 331-337,
sets forth a system for identifying real estate parcels on tax maps and other
records. At the time of its enactment, the Legislature made conforming
amendments to other real estate statutes. It added Section 10 to the 1909
Deeds and Conveyancing Law by Act No. 1988-3, P.L. 6 (Jan. 15, 1988).


                                          - 17 -
J-S84018-16


       (2) A lot number and reference to a recorded subdivision
       plan which plan on its face shows metes and bounds
       prepared by a professional land surveyor as required by the
       act of May 23, 1945 (P.L. 913, No. 367), known as the
       “Professional Engineers Registration Law. . . .”

21 P.S. § 10.1(a) (emphasis added).

       The court held that the first conveyance after the merger of Lots A and

B in Tax Parcel 4-18-28 was the 1999 sale from the Pezzolas to Stock, but

that the deed for that conveyance “did not include either a metes and

bounds description based on a precise survey of Lots A and B, or a lot

number and reference to a recorded subdivision plan” in accordance with

Section 10(a).      Trial Ct. Op., 4/22/13, at 14.15 Therefore, the trial court

held, “any reference to ‘Parcel Number 4-18-28,’ including the reference

contained in the Commitment, did not include Lot B, and . . . Lot A and Lot B

were never actually conveyed together until the Deed of Confirmation from

the Pezzolas to Stock was recorded [in 2008]. . . .” Id.16 Because the deed


____________________________________________

15
   The deed refers to Lot No. 4 “on said Plan,” but neither party has
contended that this reference satisfies Section 10(a)(2), and the trial court
therefore did not address that issue. As discussed in footnote 5, supra, the
parties have not identified what “said Plan” is or shown whether it is in the
record.
16
   In response to this holding, Stock argues that the subdivision plan filed
when the Borough transferred Lot B to the Pezzolas in 1994 merged Lot B
into County Parcel 4-18-28 and satisfied the requirements of the UPIL. See
Appellant’s Brief at 16-17, Ex. C. However, this subdivision plan merely
showed that Lot B had been severed from the rest of Parcel Number 4-18-
29. See id. Moreover, the 1999 deed, which contains a property description
and lot and parcel number references identical to what is in a 1991 deed
(Footnote Continued Next Page)

                                          - 18 -
J-S84018-16


did not convey title to Lot B, and because the description of the property in

the Title Policy and Commitment is identical to that in the deed, the trial

court concluded that the Policy and Commitment did not cover Lot B. See

id.

         We do not disagree with the trial court’s analysis — so far as it goes.

The analysis makes plain that the deed from the Pezzolas to Stock did not

convey Lot B, even though it referred to a tax parcel number that included

both Lots A and B. Indeed, no party to this case argues otherwise; everyone

agrees that the deed conveyed only Lot A. Because the description of the

property in the Title Commitment and Title Policy was identical to that in the

deed, it therefore stands to reason that this description also describes only

Lot A.

         But rejection of Stock’s argument regarding the import of “Parcel

Number 4-18-28” in the description of the property does not, as the trial

court appears to have concluded, completely resolve the question of

coverage under the Policy. We have long held that descriptions of property

in an insurance policy must be construed with reference to the insured’s

reasonable expectations regarding the coverage being purchased.




                       _______________________
(Footnote Continued)

(that is, a deed dating prior to the 1994 Lot B transaction), does not clearly
refer to the 1994 subdivision plan, as required by the UPIL. See 21 P.S. §
10.1(a)(2).


                                           - 19 -
J-S84018-16


     Thus, for example, in Presson v. Commonwealth Mut. Fire Ins.

Co., 77 A.2d 353 (Pa. 1951), a policy insured property “occupied as a Club

situated E/S of U.S. Highway #61 on Part of U.S. Private Survey No. 1062

Twp. 24 Range 14, New Madrid County one mile South of Sikeston, Missouri,

State of Missouri,” but the property intended to be insured “was located not

on Survey No. 1062 but on Survey No. 1032.” 77 A.2d at 354. Our Supreme

Court held that the insurance company was obligated to pay when property

at the intended location was destroyed by fire. It explained: “The pertinent

legal criterion is whether there is sufficient description, exclusive of the

erroneous reference, to identify the building containing the property

intended to be insured. If there is, then the error is an immaterial variance

with no effect whatsoever upon the validity of the policy.” Id. In reaching

this result, the Court looked to precedents from New York:

     The applicable rule was well exemplified in Curnen v. Law
     Union & Rock Insurance Co., Limited, 159 A.D. 493,
     144 N.Y.S. 499, 500, where the insurance policy covered
     furniture and personal effects “contained in or on the building
     . . . situate northeast cor. of 2nd street, and Wolf's lane . . .”,
     whereas the building was actually located on the northwest
     corner. The court there said, — “Such an inaccuracy raises a
     question of construction: Can the part plainly erroneous be
     rejected, and yet leave enough to designate the location with
     certainty? This rule of construction has frequently been resorted
     to in aid of clerical misdescriptions of the site of insured
     buildings or of buildings containing the property to be insured.
     The rule of rejecting such errors, where sufficient remains to
     show the place intended, has been applied where the building
     containing the subject-matter has been described by an
     inaccurate street number (Westfield Cigar Co. v. Reliance
     Insurance Cos., 165 Mass. 541, 43 N.E. 504); where a
     warehouse containing the insured goods was described from the

                                   - 20 -
J-S84018-16


     street number in the rear, instead of on the street where it
     fronted (Edwards v. Fireman's Insurance Co., 43 Misc. 354,
     87 N.Y.S. 507); and where furniture insured was inadvertently
     written as on the southerly, instead of the northerly, side of a
     country road (Le Gendre v. Scottish Union & Nat. Ins. Co.,
     95 A.D. 562, 88 N.Y.S. 1012). Also, as here, where a street
     corner was denoted by a wrong compass direction. Burr v.
     Broadway Insurance Co., 16 N.Y. 267. This last case raised a
     further difficulty, as the insured did own two buildings quite
     similar on the northwest and at the southwest corners of the
     crossing streets. Yet by eliminating from the policy ‘No. west,’
     enough was left to make certain the building to which the
     contract related.”

Id. at 355.

     Similarly, and closer to the facts at issue here, in Litto v. Public Fire

Ins. Co., 167 A. 603 (Pa. Super. 1933), Litto purchased a fire insurance

policy covering property in a two-story house at 324 W. 17th Street in Erie.

It turned out that there were two houses at that address; the one in the

front had two stories, while the one in the rear had only one and one-half

stories. Litto’s house was the one in the rear, and the trial court therefore

entered judgment for the insurer because the policy covered a two-story

house. On appeal, we reversed, stating:

     An insurance policy does not require a technical description as is
     ordinarily employed in the conveyance of real estate. Thus it was
     held that, “where through an error of a broker, a building, the
     contents of which were insured, is described as located at a
     certain corner, when it is on another corner, and there is no
     other building on any of the four corners, the insurance is not
     avoided, the theory being that the rule of rejection of the
     erroneous part of the description in case of inaccuracies applies
     if there is enough to leave to identify the property.” It is
     suggested that that same rule applies here as the words “two
     stories” do not invariably have the same meaning. Any building
     having two floors in it may be called a two-story building, and

                                   - 21 -
J-S84018-16


      the designation of the upper story as "a half story" is a
      description of that kind of a story which, notwithstanding, is still
      a story.

      We then have these facts that the household furniture was in a
      house occupied by the insured, that it was at 324 West 17th
      Street, and that in one sense of the word the furniture was in a
      two-story building and that this answered the description in the
      policy.
167 A. at 603-04; see also Shanahan v. Agricultural Ins. Co., 6 Pa.

Super. 65, 70 (1897) (where insured applied for fire insurance on two

stables, but the insurance agent mistakenly wrote “building” instead of

“buildings” in the policy, insurer could not deny coverage on ground that

building that burned down was not the one that was insured).

      Our cases in this area deal mostly with fire and casualty policies, but

we are aware of no ground upon which the result should differ if, as here,

the policy insures title.   “Generally speaking, a title insurance policy is

subject to the same rules of construction that govern other insurance

policies.” Rood v. Commonwealth Land Title Ins. Co., 936 A.2d 488, 491

(Pa. Super. 2007), appeal denied, 960 A.2d 841 (Pa. 2008).

      The results in these cases have been justified on various grounds. The

preceding examples construe the policies to effectuate the intent of the

parties without regard to technical language that may obstruct that intent.

At other times, we have based a similar result on principles of estoppel,

noting that insurance companies write policies based on information from

their agents and are estopped from relying on the agents’ mistakes as a



                                     - 22 -
J-S84018-16


means of denying insureds coverage that conforms to their reasonable

expectations. As we stated in Litto:

        [A]n insurance company is estopped to set up the fact that the
        location of the property covered by an insurance policy was not
        properly stated where it appears that the error was due entirely
        to the mistake of the agent. Where the agreement in a policy is
        to insure certain property of a party such as the house in which
        he and his family reside, a barn on his farm, or a warehouse for
        the storage of produce, or as the case may be, personal
        property, the court will look to the real contract of the parties
        which was to insure the property of the policy holder.
167 A. at 604.       We stated our holding in Litto regarding estoppel as an

alternative to construing the description of the property in the policy to

cover the house that caught fire. See id.17

        Our courts have followed similar reasoning in later cases.           For

example, in Tonokovic v. State Farm Mut. Auto. Ins. Co., 521 A.2d 920,

925 (Pa. 1987), our Supreme Court applied equitable estoppel principles to

uphold an insured’s reasonable expectations regarding the purchase of

____________________________________________

17
     We concluded our opinion in Litto as follows:

        In the present case, the mistake of the agent, who was acting
        for the company and who countersigned the policy, was, in law,
        that of the company, and it does not lie in its mouth to claim
        that it has escaped liability by reason of the error of its agent.
        No person or company should profit by his or its own mistake,
        and if the location of personal property is misdescribed by
        insurer’s agent when, as in this case, the proper information has
        been given to him, the insured, without asking for reformation of
        the policy, may, in an action, recover for his loss, if he can
        convince the jury that such is the case.
167 A. at 604.


                                          - 23 -
J-S84018-16


disability insurance. Tonokovic applied for such insurance so that he would

be able to make mortgage payments if he was injured, regardless of his

eligibility for workers’ compensation benefits. He was later injured while

working, and received workers’ compensation benefits. His insurance claim

was denied based on a provision in the policy that excluded coverage for

injuries for which workers’ compensation benefits were available. Tonokovic

sued on the policy and obtained a jury verdict in his favor, which the

Supreme Court ultimately upheld.          The Court explained that “where one

applies for a specific type of coverage and the insurer unilaterally limits that

coverage, resulting in a policy quite different from what the insured

requested,”   the   insured    should    not     be   deprived   of   his   reasonable

expectations without notice:

      Courts should be concerned with assuring that the insurance
      purchasing public’s reasonable expectations are fulfilled. Thus,
      regardless of the ambiguity, or lack thereof, inherent in a given
      set of insurance documents (whether they be applications,
      conditional receipts, riders, policies, or whatever), the public has
      a right to expect that they will receive something of comparable
      value in return for the premium paid. . . .

      Courts must examine the dynamics of the insurance transaction
      to ascertain what are the reasonable expectations of the
      consumer.

Id. at 925-26 (quoting Collister v. Nationwide Life Ins. Co., 388 A.2d
1346, 1353-54 (Pa. 1978), cert denied, 439 U.S. 1089 (1979)).

      Similarly, this Court looked to an insured’s reasonable expectations in

Pressley v. Travelers Prop. Cas. Corp., 817 A.2d 1131 (Pa. Super. 2003).



                                        - 24 -
J-S84018-16


Pressley asked her insurance agent to add her mother, Brown, to her

Travelers automobile insurance policy, and to provide Brown with the same

coverage Presley had. Despite his promise to do so, the agent never added

Brown to the policy. When Brown subsequently died in a car accident,

Travelers denied coverage, arguing that the express language of the policy

limited coverage to family members who lived with Pressley. (Brown did

not.) After a non-jury trial, the trial court entered judgment in favor of

Pressley, and we affirmed. Relying on Tonokovic, we reasoned that Pressley

had a reasonable expectation that Brown would be covered, based on her

request for coverage and the agent’s failure to inform her that she did not

receive what she had requested. Pressley, 817 A.2d at 1141.

      Here, Stock contends that, “even if the Policy could be read to be

limited to the metes and bounds description, [Land Title] is estopped from

denying coverage” because the erroneous description in the Policy resulted

from Land Title’s failure to conduct a proper title search and to provide a

policy covering all of 4 Mill Street and the entire premises covered by her

Agreement of Sale. Appellant’s Brief at 21. There is no evidence in the

record to suggest that the alleged error in the Policy’s coverage was caused

by Stock herself, and we note that Land Title’s brief does not refute or in any

way address Stock’s argument on this issue. The trial court did not address

this argument in either of its opinions.




                                     - 25 -
J-S84018-16


       We therefore conclude that even though the trial court was correct

that Stock was not entitled to summary judgment on Count I, the court

erred in entering summary judgment on that count in favor of Land Title. At

the least, there remain material issues of fact relating to Stock’s estoppel

argument that must be considered on a remand. In that remand, the trial

court also may consider any other issues regarding coverage and Count I

that have not yet been resolved.18

                           Count II (Questions 8 to 10)

       Stock argues that the trial court erred in granting summary judgment

in favor of Land Title with regard to her claim of bad faith. She contends that

she was entitled to summary judgment on this claim.

       The Pennsylvania bad faith statute provides:

       In an action arising under an insurance policy, if the court finds
       that the insurer has acted in bad faith toward the insured, the
       court may take all of the following actions:

       (1) Award interest on the amount of the claim from the date the
       claim was made by the insured in an amount equal to the prime
       rate of interest plus 3%.

       (2) Award punitive damages against the insurer.

       (3) Assess court costs and attorney fees against the insurer.

42 Pa.C.S. § 8371. While the statute does not define bad faith, this Court

has explained that bad faith “encompasses a wide variety of objectionable
____________________________________________

18
   These include any defenses Land Title may continue to assert under
exclusions in the Policy. The trial court did not address those issues, and we
decline to do so in the first instance.


                                          - 26 -
J-S84018-16


conduct,” Condio v. Erie Ins. Exch., 899 A.2d 1136, 1142 (Pa. Super.),

appeal denied, 912 A.2d 838 (Pa. 2006), and that —

       For example, bad faith exists where the insurer did not have a
       reasonable basis for denying benefits under the policy and that
       the insurer knew of or recklessly disregarded its lack of
       reasonable basis in denying the claim. Bad faith conduct also
       includes lack of good faith investigation into facts, and failure to
       communicate with the claimant.

Id. (citations and quotation marks omitted).

       In granting summary judgment in favor of Land Title, the trial court

reasoned that Land Title “clearly had a reasonable basis for denying Stock

benefits, because . . . [Land Title] had no duty to defend Stock for title

discrepancies related to Lot B.” Trial Ct. Op. 5/26/16, at 13. As we have

determined, however, there remain material issues of fact with regard to the

coverage issue.19 Therefore, the trial court’s reasoning does not adequately

dispose of Stock’s bad faith claim. In addition, and more fundamentally, we

have observed that bad faith claims “are distinct from the underlying

contractual insurance claims . . . . Rather, § 8371 provides an independent

cause of action to an insured that is not [dependent] upon success on the

merits, or trial at all, of the contract claim.” Nealy v. State Farm Mut.

Auto. Ins. Co., 695 A.2d 790, 792-93 (Pa. Super. 1997), appeal denied,

717 A.2d 1028 (Pa. 1998). The trial court’s reasoning about the scope of


____________________________________________

19
   Because material issues of disputed fact remain, the trial court did not err
in denying Stock’s motion for summary judgment on Count II.


                                          - 27 -
J-S84018-16


coverage under the Policy therefore is not necessarily determinative on the

bad faith issue.

       Moreover, the trial court misperceived the scope of Stock’s bad faith

claim. Stock did not limit her claim to Land Title’s denial of coverage and

refusal to provide Policy benefits, but also complained regarding “the claims

handling conduct which occurred over a six month period before finally

advising Stock that [Land Title] was denying coverage.” Appellant’s Brief at

30; see also Second Am. Third-Party Compl. ¶¶ 44-47. Stock also alleges

that Land Title violated the bad faith statute by advancing “the defenses that

Stock failed to cooperate with [Land Title] as required by the Policy and/or

that it was the actions/inactions of Stock and/or her counsel which were the

proximate cause of Stock’s losses.” Appellant’s Brief at 37; see also Stock’s

Motion for Summ. J. at ¶¶ 63-64. The trial court did not address these

aspects of Stock’s bad faith claim, and these issues remain for resolution on

remand.

       We also remand for the trial court to consider Stock’s claim that Land

Title breached its duty to defend Stock under the Title Policy when Stock was

sued by Michael.20 The Supreme Court has explained that the duty to defend

is distinct from the duty to provide coverage:



____________________________________________

20
  We note that Stock appears to argue about Land Title’s duty to defend
both in connection with her bad faith claim and also as a freestanding claim
(Footnote Continued Next Page)

                                          - 28 -
J-S84018-16


         An insurer’s duty to defend is broader than its duty to indemnify.
         It is a distinct obligation, separate and apart from the insurer’s
         duty to provide coverage. An insurer is obligated to defend its
         insured if the factual allegations of the complaint on its face
         encompass an injury that is actually or potentially within the
         scope of the policy. As long as the complaint “might or might
         not” fall within the policy's coverage, the insurance company is
         obliged to defend. Accordingly, it is the potential, rather than the
         certainty, of a claim falling within the insurance policy that
         triggers the insurer’s duty to defend.

Am. & Foreign Ins. Co. v. Jerry's Sport Ctr., Inc., 2 A.3d 526, 540-41

(Pa. 2010) (internal citations omitted).            The trial court did not separately

analyze Stock’s claim that Land Title breached its duty to defend her under

the Policy, other than to hold that there was no policy coverage because the

Policy did not apply to title issues regarding Lot B.              See Trial Ct. Op.,

4/22/13, at 14. Because we have vacated the trial court’s entry of summary

judgment on that Policy issue, the trial court must further examine this

issue.

         In sum, we vacate the trial court’s award of summary judgment in

favor of Land Title with respect to Stock’s bad faith claim. We instruct the

trial court, on remand, to consider all aspects of Stock’s claim under the

proper standard.

                                           ***




                       _______________________
(Footnote Continued)

that Land Title’s refusal to defend breached the Title Policy. Both aspects of
this issue should be considered by the trial court on remand.


                                           - 29 -
J-S84018-16


      Judgment vacated. Case remanded for further proceedings consistent

with this opinion. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/2017




                                     - 30 -